      Case 5:17-cv-00220-LHK Document 1504 Filed 06/12/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                         NORTHERN DISTRICT OF CALIFORNIA

10

11   FEDERAL TRADE COMMISSION,                Case No. 5:17-cv-00220-LHK

12                    Plaintiff,              [PROPOSED] ORDER GRANTING
                                              MOTION OF ACT | THE APP
13        v.                                  ASSOCIATION FOR LEAVE TO FILE AN
                                              AMICUS CURIAE BRIEF IN OPPOSITION
14   QUALCOMM INCORPORATED, a                 TO QUALCOMM’S MOTION FOR STAY
     Delaware corporation,                    PENDING APPEAL
15
                      Defendant.              Place: Courtroom 8
16                                            Judge: Hon. Lucy Koh

17

18

19

20

21

22

23

24

25

26

27

28
                                            -1-
         [PROPOSED] ORDER GRANTING MOTION FOR LEAVE TO FILE AN AMICUS CURIAE BRIEF
                                 CASE NO. 5:17-CV-00220-LHK
      Case 5:17-cv-00220-LHK Document 1504 Filed 06/12/19 Page 2 of 2



 1         Good cause appearing, the motion of ACT | The App Association for leave to file a brief as

 2   amicus curiae is hereby GRANTED.

 3

 4

 5   DATED: _______________,
                    June 12 2019                        By:
                                                        Hon. Lucy H. Koh
 6                                                      UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  -2-
          [PROPOSED] ORDER GRANTING MOTION FOR LEAVE TO FILE AN AMICUS CURIAE BRIEF
                                  CASE NO. 5:17-CV-00220-LHK
